Citation Nr: 0819565	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  04-41 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for bilateral 
cataracts, post operative.

3.  Entitlement to service connection for residuals of 
penicillin sensitivity reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's current diabetes mellitus, type II, was not 
manifested until many years after service and is not related 
to active duty service or any incident therein.

2.  The veteran's current bilateral cataracts, post 
operative, were not manifested until many years after service 
and are not related to active duty service or any incident 
therein.

3.  Residuals of inservice penicillin sensitivity reaction 
have not been shown by the medical evidence of record.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Bilateral cataracts, post operative, were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Residuals of penicillin sensitivity reaction were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to the initial adjudication of the instant case, the 
RO's July 2003 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to his claimed conditions.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
a medical opinion is not required in this matter as there is 
no evidence of diabetes mellitus or cataracts during his 
military service or for over forty years thereafter.  
Moreover, there is no competent evidence suggesting a link 
between the veteran's current diabetes mellitus or bilateral 
cataracts, post operative, and his military service.  In 
addition, there is no current evidence of any current 
residuals of the veteran's inservice penicillin sensitivity 
reaction.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the veteran served on active duty in the Navy 
from February 1952 to January 1956.  His report of 
separation, Form DD 214, noted that his most significant duty 
assignment was onboard the U.S.S. CHEVALIER, DDR205.  

The veteran's enlistment examination, performed in February 
1952, noted essentially normal findings throughout.  A 
treatment report, dated in March 1952, noted that the veteran 
developed an erythematous rash over his hands, arms, and 
chest from a penicillin sensitivity reaction.  The report 
noted that this condition cleared in one hour with 
adrenalimen oil.  No follow up treatment for this condition 
was indicated.  The veteran's service medical records were 
silent as to any complaints or treatment of diabetes mellitus 
or cataracts.  His discharge examination, performed in 
January 1956, noted normal findings concerning his skin, 
lymphatics, eyes, and endocrine system.

In June 2003, the veteran filed his present claim seeking 
service connection for diabetes mellitus, type 2; bilateral 
cataracts, post operative; and residual of penicillin 
overdose.

A statement from the veteran's private physician, D. Solze, 
M.D., dated in July 2003, noted that the veteran had 
undergone a left eye cataract extraction in September 1996, 
and a right eye cataract extraction in May 2003.  The report 
noted that his visual recovery was normal, and that the 
veteran's visual acuity was 20/20, bilaterally, on his last 
examination in June 2003.

A statement from the veteran's private physician, J. Mauric, 
D.O., noted that the veteran had been a patient of his since 
November 1996.  He indicated that the veteran was diagnosed 
with diabetes mellitus, type II, in 1996, and that the first 
usage of a hypoglycemic agent was in March 1998.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's service medical records are completely silent 
for diabetes mellitus and bilateral cataracts.  Moreover, the 
first post service treatment for either of these disorders is 
not shown until September 1996, over forty years after the 
veteran's discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, there is no medical evidence of record linking 
either the veteran's current diabetes mellitus, type II, or 
his bilateral cataracts, post operative, to his active duty 
military service, or any incident therein.  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  However, the veteran's statements, as a lay 
person, are not competent evidence to establish a 
relationship between his period of service and his current 
diabetes mellitus, type II; bilateral cataracts, post 
operative; or residuals of penicillin sensitivity reaction.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current disorders 
are the result of his military service over five decades ago.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Although requested by the RO, the veteran has failed to 
produce any medical evidence showing treatment for a current 
residual of his inservice reaction to penicillin.  In fact, 
no treatment has been alleged at any point since the 
veteran's discharge from the service over fifty years ago.  
This period without complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim herein.  Mense, 1 Vet. App. 
at 356.

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that a chronic residual of his inservice penicillin 
reaction exists, the criteria for establishing service 
connection for has not been established. 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for bilateral cataracts, post operative, 
is denied.

Service connection for residuals of penicillin sensitivity 
reaction is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


